Exhibit 10.36

LOGO [g29567img01.jpg]

LOAN AGREEMENT

between

NAIE Natural Alternatives International Europe SA, Centro Galleria 1, 6928 Manno

(hereinafter referred to as “the Borrower”)

and

 

CREDIT SUISSE    Delivery address:    Casella postale 5900, 6901 Lugano Contact
address:    Via G. Vegezzi 1, 6901 Lugano (Lender, hereinafter referred to as
“the Bank”)

 

Amount of loan   

Credit line of

CHF 1’300’000.00

Utilization   

as a current account credit in CHF

account no. [Material omitted pursuant to a request for confidential treatment.
The omitted material has been filed separately with the commission.]

and/or in existing and/or future accounts and/or in freely convertible foreign
currencies. Current account credits can be terminated with immediate effect at
any time by either party.

   In the form of fixed advances with a maximum term of 24 months. Fixed
advances basically fall due for repayment at the end of the term, subject to any
early repayment in accordance with the provisions of this agreement. If the
fixed advance is not extended, the repayment amount is automatically debited
from the current account.    Any request for an extension of a fixed advance
must be submitted by no later than two banking days prior to the expiration
date. Any agreement on a fixed advance will be confirmed by the Bank in a
separate document (unsigned).   

•      in the form of margin coverage for OTC (Over-The-Counter)-transactions
concluded at the Bank

  

•      in the form of a guarantee limit

  

•      in the form of a documentary credit limit

  

•      in the form of a discount limit

  

•      in the form of an acceptance limit

  

•      as Export recourse limite

   The Bank reserves the right to refuse individual transactions without stating
the reason as an exceptional measure.

 

Page 1/5



--------------------------------------------------------------------------------

LOGO [g29567img01.jpg]

 

Limit reduction    CHF 160’000.00 per annum shall be repaid until further
notice, the first time on the 31.12.2007.    Instalments, the method of payment
and any changes in respect of capital repayments shall be mutually agreed and
confirmed in writing by the Bank (“Product Agreement”). Interest rate   

Current account loan

5 % per annum when utilized in CHF

The Bank may at any time adjust the interest rates in line with the prevailing
money and capital market rates either with immediate effect or as from a future
date specified by the Bank (without notification in the case of foreign currency
accounts). Interest rates applicable to foreign currencies are shown on the
corresponding account statements.

  

Fixed advances

Interest rates will be determined according to prevailing market conditions at
the time of draw down.

   In the event that coverage requirements for equity capital are increased as a
result of measures imposed by the authorities or by legislation, the Bank
reserves the right to pass on the additional credit costs to the Borrower.
Credit commission    No credit commission. Termination    This framework
agreement can be terminated by either party at any time with immediate effect.
Loans currently outstanding under the agreement will remain unaffected by such a
termination. Furthermore, the termination of a loan granted under this framework
agreement will not automatically result in the termination of the agreement as a
whole.   

Furthermore, the Bank is entitled to call in all loans of fixed duration granted
under the framework agreement, including accrued interest, at any time and with
immediate effect should one of the following events occur:

 

•      The Bank deems significant changes to the direct and/or indirect
participation/control situation to have been made at the Borrower’s company, or

 

•      The Borrower concludes a merger or split agreement, regardless of whether
the Borrower is the acquired or the acquiring company, or

 

•      Transfer of material assets to a third party (including within the
Borrower’s group of companies).

 

Page 2/5



--------------------------------------------------------------------------------

LOGO [g29567img01.jpg]

 

Settlement upon early termination or repayment    If any term loans granted
under the framework agreement are repaid prematurely, the Borrower is obliged to
pay the Bank, in addition to the principal amount and current and accrued
interest, a pre-payment penalty of 0.1 % of the principal amount of the term
loan, minimum CHF 1’000.00.    Additionally, the Bank will credit or charge the
Borrower for the interest gain or interest shortfall. The interest gain or
shortfall are determined by the prevailing conditions on the money and capital
markets with reference to the remaining term of the fixed-term loan. Arrears   
The Bank is entitled to give one month’s notice of termination of all fixed
advances with a term of more than 12 months granted under the framework
agreement if the Borrower is more than 30 days in arrears with the interest
payment. In this case the same procedure as in the case of premature repayment
shall apply. Account statements    Current accounts will be settled quarterly.
   Fixed advances with a term of over 6 months are settled on a quarterly basis
and those with a term of less than 6 months on the due date. Fees   

The Bank may charge fees for the verification, modification, monitoring, and
administration of the loan as well as for extraordinary expenses. The fees are
indicated in writing.

A list of the currently applicable fees may be visible at the Bank at any time.
The Bank reserves the right to introduce and modify fees at any time. These will
be notified to the relevant clients in appropriate fashion.

Transferability    The Bank is authorised to transfer or assign all or part of
the loan relationship, with all attendant collateral and ancillary rights, to a
third party in Switzerland or abroad for the purposes of securitisation or
outsourcing, for example. The right to further transfer the relationship or to
transfer it back to the Bank is reserved.    The Bank may make information
relating to the loan relationship available to such third parties and any other
interested parties, such as rating agencies or trust companies, at any time;
these parties shall be bound by the duty of confidentiality. The Borrower
expressly declares his/her agreement with the above.

 

Page 3/5



--------------------------------------------------------------------------------

LOGO [g29567img01.jpg]

 

Place of performance    The place of performance is the Swiss office of the Bank
with which the contractual relationship exists. In the case of Borrowers who,
now or in the future, have their place of residence or domicile abroad, such
place of performance shall also be the place of enforcement (special domicile
within the meaning of Article 50 paragraph 2 of the Swiss Federal Law on Debt
Enforcement and Bankruptcy). Applicable law and place of jurisdiction    This
legal relationship is subject to Swiss law. The Borrower recognises the
exclusive jurisdiction of the courts of Zurich or of the place where the branch
of the Bank with which the contractual relationship exists is located. The Bank
is also entitled to take legal action against the Borrower before any other
competent court. Other conditions    The Borrower undertakes to ensure that
shareholders’ equity (equity capital, reserves, balance carried forward) does
not fall below CHF 3’500’000.00 during the entire term of the credit
relationship.    For important reasons beyond the influence of the Bank, in
particular if the Bank considers that the Borrower’s financial status and/or
earnings situation has deteriorated considerably, or if the Borrower’s assets
have become exposed to a major threat, the Bank shall be entitled at anytime to
declare the entire outstanding loan (including interest accrued up to the date
of payment) due for repayment.    The Borrower confirms that the loan granted
under this loan agreement is at least of the same ranking as all other existing
or future direct or indirect obligations of a similar nature.    The Borrower
undertakes not to make any loans or other credits to one of its subsidiaries
and/or shareholders and/or associated persons during the entire term of the
credit relationship without the prior consent of the Bank.    The Borrower
undertakes to send the Bank for inspection a signed copy of his balance sheet,
the profit and loss account and the appendix together with the complete
Auditor’s Report and a budget, and, if available, the (internal) closing
business statement each year within 4 months of the date of the statement, which
the Bank will treat in the strictest confidence.    The Borrower undertakes to
inform the Bank immediately of significant changes made to the direct and/or
indirect participation/control situation at his company.    The Bank’s “General
Conditions including Safe Custody Regulations” form an integral part of this
agreement.

 

Page 4/5



--------------------------------------------------------------------------------

LOGO [g29567img01.jpg]

 

   This agreement shall be drawn up in duplicate. The Borrower and the Bank
shall each receive one specimen.

 

CREDIT SUISSE        

NAIE Natural Alternatives

International Europe SA

/s/ Sura Fini Di Pietro     /s/ PPA Augello     /s/ Mark A. LeDoux    /s/ Randy
Weaver Sura Fini Di Pietro     Alina Augello     Borrower’s signature Lugano
14 September 2006         MANNO, 22 September 2006         Place and date

“General Conditions including Safe Custody Regulations”

 

Page 5/5



--------------------------------------------------------------------------------

LOGO [g29567img01.jpg]

General Conditions

These General Conditions govern the relationship between Credit Suisse
(hereinafter referred to as Bank) and its clients subject to any special
agreement and the established rules of banking practice.

For the sake of clarity, the Bank uses only masculine pronouns in its forms.
These are to be understood as including both sexes.

 

Art. 1 Identity check

The Bank undertakes to check carefully the identity of its clients and their
authorised agents. The client is liable for any damage resulting from failure to
recognise falsifications or incorrect identification provided that the Bank has
exercised the degree of due care usual in banking transactions.

 

Art. 2 Legal incapacity

The client is liable for any damage resulting from his incapacity to act
provided that such incapacity to act was not apparent to the Bank on exercising
the degree of due care usual in banking transactions. The client is liable in
all cases for any damage or loss resulting from incapacity on the part of his
authorised agent or other third party.

 

Art. 3 Communications from the Bank

Communications from the Bank are deemed to have been duly transmitted if sent to
the last address supplied to the Bank by the client.

 

Art. 4 Errors in transmission

Damage resulting from the use of postal services, fax, telephone, telex, e-mail
and other means of communication or transport, such as from loss, delay,
misunderstandings, mutilation or duplicate dispatch is to be borne by the client
provided that the Bank has exercised the degree of due care usual in banking
transactions.

 

Art. 5 Defective execution of instructions

In the event of damage resulting from the defective execution, late execution or
non-execution of instructions (with the exception of instructions relating to
stock exchange transactions), the Bank’s liability is limited to an amount equal
to the loss of Interest, unless its attention has been expressly directed to the
risk of more extensive damage at the time of and in respect of such
instructions.

 

Art. 6 Saturday an official holiday

In business transactions with the Bank, Saturday shall be treated as an official
Bank holiday.

 

Art. 7 Complaints

Complaints by a client relating to the execution of instructions as well as to
other communications must be lodged immediately upon receipt of the
communication concerned and at the latest within the particular period specified
by the Bank. If the Bank fails to send a communication which the client expects,
the client must nevertheless lodge his complaint as if he had received the
communication by ordinary mail. Any damage arising from delay in making a
complaint is to be borne by the client.

Objections concerning account or safekeeping account statements must be
submitted within one month of receipt. Upon expiry of this period the statement
is deemed to have been approved.

 

Art. 8 Right of lien and set-off

The Bank has a right of lien on all assets it holds for the account of a client
whether in its own custody or placed elsewhere and a right of set-off as regards
all funds credited to a client’s account in respect of all claims which the Bank
may have against the client, irrespective of the due dates of such claims or
currencies in which they are expressed. Immediately upon default by the client
the Bank shall be entitled to dispose, either by forced sale or in the open
market, of any assets over which it has a right of lien.

 

Art. 9 Accounts

The Bank reserves the right to alter its interest and commission rates at any
time, e.g. in the event of changes in market conditions and to advise the client
of such change in writing or by other suitable means. No deductions are allowed
from interest and commissions due to the Bank. Any expenses, taxes or other
charges are to be borne by the client.

If the client gives several instructions, the total amount of which exceeds his
available balance, the Bank will decide at its discretion which of the
instructions to carry out, in whole or in part, irrespective of the date they
bear or the date of their receipt by the Bank.

 

Art. 10 Accounts in foreign currencies

The Bank’s assets corresponding to the client’s credit balances in foreign
currency are held in the same currency



--------------------------------------------------------------------------------

in or outside of the country whose currency is involved. The client bears
proportionately to his share all the economic and legal consequences which, as a
result of measures taken by the country in question, affect all the Bank’s
assets in the country of the currency or in the country where the funds are
invested.

The obligations of the Bank arising from accounts in foreign currencies will be
discharged exclusively at the place of business of the branches or offices at
which the accounts in question are held solely through the establishment of a
credit entry at a Bank branch, a correspondent bank or a bank nominated by the
client in the country of the currency.

 

Art. 11 Drafts, cheques and other instruments

The Bank reserves the right to debit the client’s account with unpaid drafts,
cheques or other instruments, previously credited or discounted. Pending the
settlement of any outstanding debit balance, the Bank retains a claim to payment
of the total amount of the draft, cheque or similar instrument, plus related
claims against any party liable under the instrument, whether such claims
emanate from the instrument or exist for any other legal reason.

 

Art. 12 Termination of business relationship

The Bank or the client may terminate the business relationship at any time and
at either’s own discretion.

The Bank may in particular cancel credit facilities at any time and demand
repayment of debts without notice.

 

Art. 13 Outsourcing of operations

The Bank reserves the right to outsource, in whole or in part, certain areas of
business (e.g. funds transfer and securities operations).

 

Art. 14 Applicable law and venue for legal proceedings

All legal relations between the client and the Bank are governed by Swiss law.
The exclusive venue for any kind of legal proceedings is Zurich or the place of
business of the Swiss branch of the Bank with which the contractual relationship
exists. The Bank also reserves the right to take legal action against the client
before any other competent court.

 

Art. 15 Bank customer secrecy

All agents, employees and representatives of the Bank are obliged by law to
treat the business transactions of the client with confidentiality. The client
releases the Bank from its obligation to secrecy in so far as this is necessary
to safeguard the legitimate interests of the Bank:

 

•   in the case of legal proceedings against the Bank initiated by the client

 

•   to secure claims of the Bank and enable it to make use of securities of the
client or third parties

 

•   to collect claims by the Bank against the client

 

•   in the case of client accusations against the Bank in public or to the
authorities in Switzerland or abroad

 

•   to the extent the terms applying to transactions in foreign securities or
rights demand disclosure.

All legal obligations imposed upon the Bank to disclose information are
expressly reserved.

 

Art. 16 Amendments to the General Conditions

The Bank reserves the right to amend the General Conditions at any time. The
client will be notified in writing or by other suitable means.



--------------------------------------------------------------------------------

LOGO [g29567img01.jpg]

Safe Custody Regulations

General Provisions

 

Art. 1 Validity

These Safe Custody Regulations shall apply, in addition to the General
Conditions of the Bank, to all assets and other objects of value (hereinafter
called ‘Safe Custody Assets’) accepted by the Bank far safe custody.

These Regulations shall be supplementary to any special contractual agreements
or special regulations for special safe custody accounts.

 

Art. 2 Acceptance of Safe Custody Assets

The Bank will accept

 

a) securities for safe custody and administration, as a rule in open safekeeping
accounts

 

b) precious metals for safe custody, as a rule in open safe keeping accounts

 

c) money market and capital market investments not issued in the form of
securities for entry and administration in open safekeeping accounts

 

d) documents of title or documents evidencing entitlements for safe custody, as
a rule in open safekeeping accounts

 

e) valuables and other appropriate objects for safe custody, as a rule in sealed
safe deposit arrangements.

Separate regulations shall apply to sealed safe deposit arrangements.

The Bank may refuse to accept Safe Custody Assets without stating any reasons.

 

Art. 3 Verification of Safe Custody Assets

The Bank may verify Safe Custody Assets delivered to the Bank by the depositor
or by third parties for the account of the depositor for authenticity and
blocking or freezing notifications, without thereby assuming any liability for
such verification. In particular, the Bank shall be obliged to undertake
administrative acts only after such verification is completed. Accordingly, the
Bank shall not be obliged during the verification period to execute any sales
orders or other transactions in which the assets must be released to a third
party against payment.

The Bank shall undertake the verification of the Safe Custody Assets in
accordance with the resources and documents at its disposal. Foreign Safe
Custody Assets may be given to the depository or another suitable agent in the
relevant country for verification.

 

Art. 4 Book-entry securities with a similar function as securities

Certificated Securities and book-entry securities with a similar function for
which no physical certificates are issued shall be treated the same. The rules
on commission (art. 425 et seq. Swiss Code of Obligations) shall apply to the
relationship between the depositor and the Bank.

 

Art. 5 Duty of due Care of the Bank

The Bank shall exercise the same degree of due care in safeguarding the Safe
Custody Assets as if such assets were the property of the Bank.

 

Art. 6 Delivery and disposal of the Safe Custody Assets

The depositor may at any time, subject to notice periods and provisions of the
law as well as pledges, charges, liens, rights of retention or set-off and other
similar entitlements of the Bank, demand that the Safe Custody Assets be
delivered to him or put at his disposal. The usual time to effect delivery in
the market concerned must be observed.

The Safe Custody Assets shall be transported or dispatched for the account and
at the risk of the depositor. If no instructions are received from the
depositor, the Bank may insure and declare the value of the Safe Custody Assets
at its own discretion.

 

Art. 7 Remuneration of the Bank

The remuneration of the Bank shall be calculated according to the fee tariff in
force at the time. The Bank reserves the right to change the fee tariff at any
time. Changes shall be notified to the depositor in an appropriate manner.

 

Art. 8 Duration of the Agreement

The Agreement shall generally be for an indefinite period. The legal
relationships established by these Regulations shall not lapse upon the death,
incapacity or bankruptcy of the depositor.

 

Art. 9 Amendments to the Safe Custody Regulations

The Bank may amend the Safe Custody Regulations at any time. Amendments shall be
notified to the depositor in writing or another appropriate manner.

Special Provisions for Open Safekeeping Accounts

Art. 10 Form of safekeeping

The Bank is explicitly authorised to deposit Safe Custody Assets with third
parties in its own name but for the account and at the risk of the depositor.
Unless instructed to the contrary, the Bank is also authorised to hold the Safe
Custody Assets in collective deposit according to their type or to deposit them
with a central collective depository. Depositors



--------------------------------------------------------------------------------

shall have a right of co-ownership based on the ratio of Safe Custody Assets
deposited by them to all Safe Custody Assets in the collective depository,
provided that the collective depository is in Switzerland. This does not include
Safe Custody Assets which, because of their form or for other reasons, have to
be kept separately in safe custody.

Safe Custody Assets held abroad shall be subject to the laws and customs of the
place of deposit. If the applicable law of the foreign country renders it
difficult or impossible for the Bank to return assets deposited abroad or to
transfer the proceeds from the sale of such assets, then the Bank shall only be
obliged to procure for the depositor a claim for the return of property or
payment of the sums involved, provided that such a claim exists and is
assignable.

Safe Custody Assets in registered form may be registered in the name of the
depositor. The depositor hereby accepts the disclosure of its name to the third
party depository. Alternatively the Bank may register the assets in its own name
or in the name of a third party, in either case for the account and at the risk
of the depositor, especially if it is not customary or possible to register the
assets in the name of the depositor.

Safe Custody Assets redeemable by drawings may also be held according to their
type in collective safe custody; drawn lots shall be allocated amongst the
depositors by the Bank, using a method which guarantees all depositors the same
chance of inclusion in the sub-drawing as under the main drawing.

 

Art. 11 Administration

The Bank shall, without specific instructions from the depositor, attend to the
usual administrative matters such as the collection of dividends and interest,
repayments of principal, monitoring of drawings, redemptions and maturities,
conversions and subscription rights, etc. and shall also normally require
depositors to take the measures incumbent on them pursuant to par. 2 of this
article, in this regard the Bank shall rely on the customary information media
available to it but does not assume any responsibility therefore. The Bank shall
notify the depositor on the deposit statement or by other means if it is unable
to administer individual assets in the usual manner. The administrative actions
in respect of registered shares without coupons shall be carried out only if the
address for delivery of dividends and subscription rights is that of the Bank.

Unless otherwise agreed, it shall be the responsibility of the depositor to take
ail other measures to obtain and preserve the rights accruing on the Safe
Custody Assets, in particular to issue instructions for the handling of
conversions, the exercise, purchase or sale of subscription rights and the
exercise of conversion rights. If instructions from the depositor are not
received in time, the Bank shall be authorised, but not obliged, to act at its
discretion (including to debit the customer’s account, for example when
exercising subscription rights).

 

Art. 12 Postponed printing of certificates

If it is intended to postpone the issuance of certificates for the duration of
the deposit for safe custody with the Bank, the Bank shall be explicitly
authorised to

 

a) cause the respective certificates to be cancelled upon their delivery into
the safekeeping account

 

b) carry out the usual administrative actions for the account of the depositor
during the safe custody and give the issuer the necessary instructions and
obtain the necessary information, and

 

c) demand the physical issuance of the certificates on behalf of the deposit or
upon their delivery out of the safekeeping account.

 

Art. 13 Fiduciary Acceptance of Safe Custody Assets

If it is not customary or possible for title to the Safe Custody Assets to be
vested in the depositor, the Bank may purchase the Safe Custody Assets or cause
them to be purchased in its own name or in the name of a third party and to
exercise the rights arising thereunder or cause them to be exercised, at all
times for the account and at the risk of the depositor.

 

Art. 14 Credits and debits

Amounts (principal, income, fees, expenses, etc.) shall be credited or debited
to the account pursuant to the booking instructions as agreed, unless instructed
otherwise by the depositor. Such amounts shall be converted into the currency of
the relevant account if necessary.

Changes to the account instructions must be received by the Bank at least 5 bank
business days before the transaction falls due.

 

Art. 15 Statements

The Bank shall provide the depositor with a statement of the Safe Custody Assets
in the safekeeping account, as a rule at the end of the year. The statement may
also include other assets which are not subject to the Safe Custody Regulations.
Safekeeping account valuations shall be based on non-binding prices and market
values taken from the usual bank sources of information. The Bank shall not
assume any liability for the accuracy of these valuations or for further
information relating to the posted assets.